DETAILED ACTION
This communication is in response to the claims filed on 03/12/2020.
Application No: 16/817,269. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 
The representative claim 1 distinguish features are underlined and summarized below: 
 	A method for generating magnetic resonance (MR) images of a subject from MR data obtained by a magnetic resonance imaging (MRI) system, the method comprising: 
obtaining first input MR data obtained by imaging the subject using the MRI system; 
obtaining second input MR data obtained by imaging the subject using the MRI system; 
generating a first set of one or more MR images from the first input MR data;
 	generating a second set of one or more MR images from the second input MR data; 
aligning the first set of MR images and the second set of MR images using a neural network model to obtain aligned first and second sets of MR images, the neural network model comprising a first neural network and a second neural network, the aligning comprising: 
estimating, using the first neural network, a first transformation between the first set of MR images and the second set of MR images; 
generating a first updated set of MR images from the second set of MR images using the first transformation; estimating, 
using the second neural network, a second transformation between the first set of MR images and the first updated set of MR images; and 
aligning the first set of MR images and the second set of MR images at least in part by using the first transformation and the second transformation; 
combining the aligned first and second sets of MR images to obtain a combined set of one or more MR images; and outputting the combined set of one or more MR images.

 
The representative claim 17 distinguish features are underlined and summarized below: 	 	 
At least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method for generating magnetic resonance (MR) images of a subject from MR data obtained by a magnetic resonance imaging (MRI) system, the method comprising: 
obtaining first input MR data obtained by imaging the subject using the MRI system; obtaining second input MR data obtained by imaging the subject using the MRI system; 
generating a first set of one or more MR images from the first input MR data; generating a second set of one or more MR images from the second input MR data; 
aligning the first set of MR images and the second set of MR images using a neural network model to obtain aligned first and second sets of MR images, the neural network model comprising a first neural network and a second neural network, the aligning comprising: 

estimating, using the first neural network, a first transformation between the first set of MR images and the second set of MR images; generating a first updated set of MR images from the second set of MR images using the first transformation;
 estimating, using the second neural network, a second transformation between the first set of MR images and the first updated set of MR images; and aligning the first set of MR images and the second set of MR images at least in part by using the first transformation and the second transformation; 
combining the aligned first and second sets of MR images to obtain a combined set of one or more MR images; and outputting the combined set of one or more MR images.

 
The representative claim 18 distinguish features are underlined and summarized below: 
 A magnetic resonance imaging (MRI) system, comprising: a magnetics system having a plurality of magnetics components to produce magnetic fields for performing MRI; and
 at least one processor configured to perform: obtaining first input MR data by imaging the subject using the MRI system; 
obtaining second input MR data by imaging the subject using the MRI system; generating a first set of one or more MR images from the first input MR data; generating a second set of one or more MR images from the second input MR data; 
aligning the first set of MR images and the second set of MR images using a neural network model to obtain aligned first and second sets of MR images, the neural network model comprising a first neural network and a second neural network, the aligning comprising: 
estimating, using the first neural network, a first transformation between the first set of MR images and the second set of MR images; 
generating a first updated set of MR images from the second set of MR images using the first transformation; estimating, using the second neural network, a second transformation between the first set of MR images and the first updated set of MR images; and 
aligning the first set of MR images and the second set of MR images at least in part by using the first transformation and the second transformation; 
	combining the aligned first and second sets of MR images to obtain a combined set of one or more MR images; and	
outputting the combined set of one or more MR images.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 17 and 18 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Han , Meyer and Krebs teach following:
Han (US 20190362522 A1) teaches systems and methods for generating a synthetic image of an anatomical portion based on an origin image of the anatomical portion acquired by an imaging device using a first imaging modality. These systems may be configured to receive the origin image of the anatomical portion acquired by the imaging device using the first imaging modality, receive a convolutional neural network model trained for predicting the synthetic image based on the origin image, and convert the origin image to the synthetic image through the convolutional neural network model. The synthetic image may resemble an imaging of the anatomical portion using a second imaging modality differing from the first imaging modality.

Meyer (US 20190279361 A1) teaches a    method which, includes acquiring magnetic resonance imaging data, for a plurality of images, of the heart of a subject. The method also includes segmenting, using cascaded convolutional neural networks (CNN), respective portions of the images corresponding to respective epicardium layers and endocardium layers for a left ventricle (LV) and a right ventricle (RV) of the heart. The segmenting is used for extracting biomarker data from segmented portions of the images and, in one embodiment, assessing hypertrophic cardiomyopathy from the biomarker data. The method further includes segmenting processes for T1 MRI data and LGE MRI data.

Krebs (US 20190205766 A1) teaches a method for   registration of medical images with deep learning, a neural network is designed to include a diffeomorphic layer in the architecture. The network may be trained using supervised or unsupervised approaches. By enforcing the diffeomorphic characteristic in the architecture of the network, the training of the network and application of the learned network may provide for more regularized and realistic registration.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
aligning the first set of MR images and the second set of MR images using a neural network model to obtain aligned first and second sets of MR images, the neural network model comprising a first neural network and a second neural network, the aligning comprising: 
estimating, using the first neural network, a first transformation between the first set of MR images and the second set of MR images; 
generating a first updated set of MR images from the second set of MR images using the first transformation; estimating, 
using the second neural network, a second transformation between the first set of MR images and the first updated set of MR images; and 
aligning the first set of MR images and the second set of MR images at least in part by using the first transformation and the second transformation; 
combining the aligned first and second sets of MR images to obtain a combined set of one or more MR images; and outputting the combined set of one or more MR images.
Han teaches a method for performing charging in LTE/EPC communication networks. However Han failed to teaches one or more limitations including, 
aligning the first set of MR images and the second set of MR images using a neural network model to obtain aligned first and second sets of MR images, the neural network model comprising a first neural network and a second neural network, the aligning comprising: 
estimating, using the first neural network, a first transformation between the first set of MR images and the second set of MR images; 
generating a first updated set of MR images from the second set of MR images using the first transformation; estimating, 
using the second neural network, a second transformation between the first set of MR images and the first updated set of MR images; and 
aligning the first set of MR images and the second set of MR images at least in part by using the first transformation and the second transformation; 
combining the aligned first and second sets of MR images to obtain a combined set of one or more MR images; and outputting the combined set of one or more MR images.

	Meyer and Krebs alone or combined failed to cure the deficiency of Han.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for Generating magnetic resonance (MR) images of a subject from MR data obtained by a magnetic resonance imaging (MRI) system. Further, MRI provides an attractive imaging modality for biological imaging due to its ability to produce non-invasive images having relatively high resolution and contrast without the safety concerns of other modalities (e.g., without needing to expose the subject to ionizing radiation, such as x-rays, or introducing radioactive material into the body). Additionally, MRI is particularly well suited to provide soft tissue contrast, which can be exploited to image subject matter that other imaging modalities are incapable of satisfactorily imaging. Moreover, MR techniques are capable of capturing information about structures and/or biological processes that other modalities are incapable of acquiring.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645